DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II in the reply filed on 9/9/20 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/20.

Claim Objections
Claim 8 is objected to because of the following informalities:  Line 9 recites the letter “V” in quotes, the quotes should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mondineu (US 3,138,122 A) and in further view of Parks (US 9,835,408 B2).

With respect to method claims 9-11, the folding of the cart causes the spring to slow the movement of the shelves folding into a closed storage position through a midpoint position from an open operating position, as shown in figures 1 and 2.
With respect to method claims 12-14, the cart of Mondineu as modified by Parks is capable of having an operator apply additional force on the framework and move a hand along a gap formed on the inner edge of the folding shelves into a full horizontal position.

Response to Arguments
Applicant's arguments filed 1/12/21 have been fully considered but they are not persuasive. With respect to the applicant’s arguments concerning newly amended claim 1, Parks was applied as a single example of a spring sheath as being well-known in the art of springs.  The amount of movement and bending that would occur within the sheath would be subjective based upon the type of spring and sheath material used.  Applicant has failed to claim any structural limitations that help define the relationship between the spring and sheath that would favorably define it over common sheathed springs in the art.  For these reasons the rejection stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697.  The examiner can normally be reached on Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618